Investor Presentation EnerCom’sThe 2008 Oil & Gas ConferenceAugust 12, 2 Forward-Looking Statements uThis presentation contains forward-looking statements. uForward-looking statements are based on managementassumptions and analyses. uActual experience may differ and such differences may bematerial. uBacklog consists of written orders and estimates for our serviceswhich we believe to be firm. In many instances contracts arecancelable by customers so we may never realize some or all ofour backlog, which may lead to lower than expected financialperformance. uForward-looking statements are subject to uncertainties andrisks which are disclosed in Geokinetics’ Annual Report on Form10-K. 3 Market Data (at 8/1/2008) • Exchange/Ticker: AMEX/GOK • Market Capitalization: $181.6MM • Enterprise Value$331.7MM* Trading Data (at 8/1/2008) • Common Shares
